Citation Nr: 1600801	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  07-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypothyroidism.  

3.  Whether there was a clear and unmistakable error (CUE) in the determination that the period of service from September 7, 1986 to May 9, 1992, was under other than honorable conditions for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1976, from April 1978 to April 1980, and from November 1980 to November 1983.  The Veteran also served on active duty from September 1986 to May 1992, but the discharge from this period of service has been determined to be under other than honorable conditions for VA purposes.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2006 (new and material evidence claims) and August 2013 (CUE claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

At a Board hearing before the undersigned that was conducted in June 2011, the Veteran testified regarding the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for hypertension and hypothyroidism.  Thereafter, in June 2012 the Board remanded those issues pending adjudication of the Veteran's CUE claim.  Since that time, the Veteran has perfected an appeal regarding his CUE claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his July 2014 substantive appeal related to the CUE claim on appeal, the      Veteran indicated that he wished to appear for a videoconference hearing.  The hearing was scheduled for August 2015 but was cancelled based on a duplicative substantive appeal form submitted in August 2015 that indicated that the Veteran did not wish to appear for a hearing.  Thereafter, in October 2015 the Veteran submitted another substantive appeal form indicating his desire for a videoconference hearing.  As a hearing has not yet been held regarding the CUE claim on appeal, and as videoconference hearings are scheduled by the RO, remand of the CUE claim is necessary.  See 38 C.F.R. § 20.700 (2015). 

Additionally, the Board notes that the Veteran has requested that given his current health problems, his hearing be conducted from a local VA hospital.  However, it   is unclear whether it is possible to schedule the videoconference hearing at a location other than the RO.  The Board notes that the nearest VA medical center is just under 9 miles away from the Veteran's home while the RO is only slightly further at 10.5 miles away.  

As noted in the June 2012 Board remand, the outcome of the CUE claim could directly affect the Board's review of the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and hypothyroidism.  The Veteran's CUE claim     must be addressed prior to the Board's adjudication of the other issues on appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, action on those claims is deferred.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule     the Veteran for a hearing on his CUE claim with a Veteran's Law Judge via videoconference at an appropriate VA facility.  A copy of the notice letter advising him of the time and place to report should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




